Name: Commission Regulation (EC) No 3120/94 of 19 December 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Mexico, Malaysia, Lithuania, China and Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: trade;  economic conditions;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 330/24 Official Journal of the European Communities 21 . 12. 94 COMMISSION REGULATION (EC) No 3120/94 of 19 December 1994 re-establishing the levying of customs duties and ending the charges against tariff ceilings opened in 1994, on certain textile products originating in Mexico, Malaysia, Lithuania, China and Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas as provided for in the third paragraph of Article 12 of the abovementioned Regulation, the Commission may, after the preferential period, take measures to stop quantities being charged against any particular tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Origin Period Ceiling Date 40.0320 Mexico 1.1  30. 6.1994 45 tonnes 5.4.1994 1.7  31.12.1994 45 tonnes 14.9.1994 40.0350 Malaysia 1.1  30. 6.1994 132 tonnes 19.4.1994 1.7  31.12.1994 132 tonnes 21.9.1994 40.0480 Malaysia 1.1  30. 6.1994 30 tonnes 10.2.1994 1.7  31.12.1994 30 tonnes 27.7.1994 40.0500 Lithuania 1.1  30. 6.1994 30 tonnes 7.3.1994 1.7  31.12.1994 30 tonnes 1.9.1994 40.0560 China 1.1  30. 6.1994 5,5 tonnes 23.4.1994 1.7  31.12.1994 5,5 tonnes 9 . 8 . 1994 40.0660 Brazil 1.1  30. 6 . 1994 11,5 tonnes 8.2.1994 1.7  31 . 12. 1994 11,5 tonnes 1.8.1994 40.1000 China 1.1  30. 6.1994 13,5 tonnes 18.3.1994 1.7  31.12.1994 13,5 tonnes 18.8.1994 Whereas it is appropriate to re-establish the levying of customs duties and to take measures to stop quantities being charged against the said ceilings for the products in question, (') OJ No L 370, 31 . 12 . 1990, p. 39 . (2) OJ No L 338 , 31 . 12. 1993, p. 22. 21 . 12. 94 Official Journal of the European Communities No L 330/25 HAS ADOPTED THIS REGULATION : Article 1 1 . The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : 2. No further quantities shall be charged against the tariff ceilings opened from 1 January to 30 June 1994 by Regulation (EEC) No 3832/90, relating to the products indicated in the table below : Order No CN code OriginCategory(Unit) Description 40.0320 32 5801 10 00 Woven fabrics of synthetic filament Mexico 5801 21 00 yarn obtained from strip or the like of 5801 22 00 polyethylene or polyprophylene, less 5801 23 00 than 3 m wide : sacks and bags, of a 5801 24 00 kind used for the packing of goods, not 5801 25 00 knitted or crocheted, obtained from 5801 26 00 strip or the like 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 40.0350 35 5407 10 00 Woven fabrics of synthetic fibres Malaysia 5407 20 90 (continuous), other than those for types 5407 30 00 of category 114 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 No L 330/26 Official Journal of the European Communities 21 . 12. 94 Order Category CN code Description Origin No (Unit) 40.0480 48 5107 10 10 Yarn of combed sheep's or lambs' wool Malaysia 5107 10 90 (worsted yarn) or of combed fine animal 5107 20 10 hair, not put up for retail sale 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 40.0500 50 5111 11 00 Woven fabrics of sheep's or lambs' Lithuania 5111 19 10 wool or of fine animal hair 5111 19 90 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 511230 10 5112 30 30 5112 30 90 511290 10 511290 91 5112 90 93 5112 90 99 40.0560 56 5508 10 90 Yarn of staple synthetic fibres China v (including waste), put up for retail sale 5511 10 00 551 1 20 00 40.0660 66 6301 10 00 Travelling rugs and blankets, other than Brazil 6301 20 91 knitted or crocheted, of wool, of cotton 6301 20 99 or of man-made fibres 6301 30 90 ex 6301 40 90 ex 6301 90 90 40.1000 100 5903 10 10 Textile fabrics impregnated, coated, China 5903 10 90 covered or laminated with preparations 5903 20 10 of cellulose derivatives or of other 5903 20 90 artificial plastic materials 5903 90 10 5903 90 91 5903 90 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 24 December 1994. 21 . 12. 94 Official Journal of the European Communities No L 330/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission Christiane SCRIVENER Member of the Commission